Citation Nr: 0702948	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  92-13 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for left-sided pleural 
cavity injury with splenosis, currently assigned a 40 percent 
evaluation.

2.  Entitlement to an increased rating for residuals of a 
gunshot wound to the left chest, currently assigned a 20 
percent evaluation.

3.  Entitlement to compensation for a left eye disability, 
under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


REMAND

The veteran had active service from December 1965 to February 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
which denied the claims on appeal.  In February 2002, he 
testified at a videoconference hearing before a Veterans Law 
Judge who granted a total disability rating based on 
individual unemployability (TDIU) rating in a July 2002 Board 
decision.  The remaining issues on appeal were remanded for 
further development in October 2003.  In December 2006, the 
veteran was informed that the Veterans Law Judge who held the 
February 2002 videoconference hearing had retired from the 
Board, and asked if he wished to attend another hearing.  He 
responded, in January 2007, that he wanted to attend a 
videoconference hearing before a Veterans Law Judge at the 
RO.  (Although he suggested that the only issue he was still 
pursuing was the issue of compensation for a left eye 
disability, under 38 U.S.C.A. § 1151, he did not formally 
withdraw the other issues, and, thus, at this point, they 
remain on appeal.)  

Accordingly, the appeal is REMANDED for the following action:

Schedule the veteran for a videoconference 
hearing to be held at the Chicago, 
Illinois RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



